
	
		I
		111th CONGRESS
		2d Session
		H. R. 6192
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2010
			Mr. Stark (for
			 himself and Mr. Langevin) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To ensure that foster children are able to use their
		  Social Security and Supplemental Security Income benefits to address their
		  needs and improve their lives.
	
	
		1.Short titleThis Act may be cited as the
			 Foster Children Self-Support
			 Act.
		2.Limitation on use
			 of social security or supplemental security income benefits paid to
			 representative payees on behalf of foster children for State costs
			(a)Amendments to
			 title II
				(1)Exception to
			 prohibition on assignments, etcSection 207 of the Social
			 Security Act (42 U.S.C. 407) is amended by adding at the end the
			 following:
					
						(d)Subsection (a) of this section shall not
				apply to a payment made by a representative payee to reimburse a State as
				described in section 205(j)(9)(B)(i), but only to the extent that the payment
				is—
							(1)not prohibited by
				section 205(j)(9)(B)(i); and
							(2)made available,
				distributed, and applied in accordance with section
				205(j)(9)(B)(iii).
							.
				(2)Limitation on
			 use of social security benefitsSection 205(j)(9) of such Act (42
			 U.S.C. 405(j)(9)) is amended—
					(A)by inserting
			 (A) after (9); and
					(B)by adding at the
			 end the following:
						
							(B)(i)A State or local government agency serving
				in any State as a representative payee under this subsection with respect an
				individual who is in foster care under the responsibility of the State shall
				not use any (or, if the individual has not attained 14 years of age, more than
				50 percent of any) benefits paid to the representative payee pursuant to
				paragraph (1) of this subsection to reimburse the State for—
									(I)foster care maintenance payments made
				pursuant to section 472, or
									(II)other payments made by the State or
				political subdivision of the State to cover any other cost or expense for an
				individual who is in foster care under the responsibility of the State.
									(ii)An expense described in paragraph
				(4)(A)(i) of this subsection or section 1631(a)(2)(D) shall not be considered a
				cost or expense for purposes of clause (i) of this subparagraph.
								(iii)In any case in which the State or local
				government agency referred to in clause (i) determines that any portion of such
				individual’s benefit under this title which is held by such agency in
				accordance with this subsection would be available under the provisions of this
				subsection (other than this clause) to reimburse government costs in connection
				with such foster care, any amount of such portion of such benefit shall be
				available for such reimbursement only to the extent that such amount is made
				available to supplement, and not to replace, any amounts otherwise available
				from non-Federal sources to meet such government costs. Any amount of such
				reimbursement shall not be distributed into the general funds of the agency or
				the State or local government and may be applied only so as to increase funding
				for foster care services provided by the State or local
				government.
								.
					(b)Amendments to
			 title XVI
				(1)Applicability of
			 title II exception to prohibition on assignments, etcSection
			 1631(d)(1) of such Act (42 U.S.C. 1383(d)(1)) is amended by inserting ,
			 except that section 207(d) shall be applied by substituting section
			 207 for this section, by substituting subsection
			 (a)(2)(A)(iv)(II) of this section for 205(j)(9)(B)(i)
			 each place it appears, and by substituting subsection (a)(2)(A)(iv)(IV)
			 of this section for 205(j)(9)(B)(iii) before the
			 period.
				(2)Limitation on
			 use of SSI benefitsSection 1631(a)(2)(A)(iv) of such Act (42
			 U.S.C. 1383(a)(2)(A)(iv)) is amended—
					(A)by inserting
			 (I) after (iv);
					(B)by adding
			 and at the end; and
					(C)by adding after
			 and below the end the following:
						
							(II)A State or local government agency serving
				in any State as a representative payee under this subsection with respect an
				eligible individual who is in foster care under the responsibility of the State
				shall not use any (or, if the individual has not attained 14 years of age, more
				than 50 percent of any) benefits paid to the representative payee pursuant to
				pursuant to clause (ii) of this subparagraph to reimburse the State for—
								(aa)foster care maintenance payments made
				pursuant to section 472; or
								(bb)other payments made by a State or
				political subdivision of a State to cover any other cost or expense for an
				individual who is in foster care under the responsibility of the State.
								(III)An expense described in
				subparagraph (D) of this paragraph or section 205(j)(4)(A)(i) shall not be
				considered a cost or expense for purposes of subclause (II) of this
				clause.
							(IV)In any case in which the State or
				local government agency referred to in subclause (II) determines that any
				portion of such individual’s benefit under this title which is held by the
				agency in accordance with this paragraph would be available under the
				provisions of this paragraph (other than this subclause) to reimburse
				government costs in connection with the foster care, any amount of the portion
				of the benefit shall be available for such reimbursement only to the extent
				that the amount is made available to supplement, and not to replace, any
				amounts otherwise available from non-Federal sources to meet the government
				costs. Any amount of the reimbursement shall not be distributed into the
				general funds of the agency or the State or local government and may be applied
				only so as to increase funding for foster care services provided by the State
				or local
				government.
							.
					3.Screening of
			 foster children for eligibility for social security and supplemental security
			 income benefits
			(a)State plan
			 requirementSection 471(a) of the Social Security Act (42 U.S.C.
			 671(a)) is amended—
				(1)by striking
			 and at the end of paragraph (32);
				(2)by striking the
			 period at the end of paragraph (33) and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(34)provides that, not later than the beginning
				of the 1st calendar quarter that begins after the 3-year period that begins
				with the date of the enactment of this paragraph, the State agency referred to
				in paragraph (2) of this subsection shall—
							(A)develop and implement procedures to ensure
				that, within 60 days after the status of a child who is in foster care under
				the responsibility of the State is first reviewed pursuant to section
				475(5)(B), and after any material change in the circumstances of the child that
				could affect the potential eligibility of the child for such benefits, the
				child is screened to determine the potential eligibility of the child for
				benefits under title II and for supplemental security income benefits under
				title XVI;
							(B)if the screening
				results in a determination that the child is potentially eligible for any of
				such benefits—
								(i)provide the child
				with assistance in applying for, and (if necessary) appealing any decisions
				made with respect to, the benefits; and
								(ii)if there is no
				other suitable candidate available, apply to become the representative payee
				for the child with respect to the benefits; and
								(C)develop and implement procedures to ensure
				that any such child who is potentially eligible for, or is a recipient of,
				benefits under title II or supplemental security income benefits under title
				XVI, is assisted with applying for such benefits 90 days before the child exits
				foster
				care.
							.
				(b)GAO
			 study
				(1)In
			 generalWithin 6 years after the date of the enactment of this
			 Act, the Comptroller General of the United States shall conduct a study to
			 determine whether the States have substantially complied with the amendments
			 made by this section, including specifically whether the States have—
					(A)established successful procedures that
			 screen all foster children under the responsibility of the States for their
			 potential eligibility for benefits under title II of the Social Security Act
			 and for supplemental security income benefits under title XVI of such
			 Act;
					(B)provided all such potentially eligible
			 foster children assistance in applying for, and appealing decisions made with
			 respect to, the benefits; and
					(C)implemented procedures to identify suitable
			 nongovernmental candidates to serve as representative payees for children in
			 foster care with respect to the benefits.
					(2)Report to the
			 CongressWithin 1 year after completing the study required by
			 paragraph (1), the Comptroller General shall submit to the Congress a written
			 report that contains the results of the study.
				4.Notice to
			 attorney or guardian ad litem for foster child of determination to pay social
			 security or supplemental security income benefits to representative
			 payee
			(a)Amendment to
			 title IISection 205(j)(2)(E)(ii) of the Social Security Act (42
			 U.S.C. 405(j)(2)(E)(ii)) is amended by inserting , except that, in the
			 case of an individual who is in foster care under the responsibility of a
			 State, such notice shall also be provided to the attorney or guardian ad litem
			 appointed to represent the individual pursuant to section 106(b)(2)(A)(xiii) of
			 the Child Abuse Prevention and Treatment Act and, if the individual has
			 attained 14 years of age, to the individual before the period.
			(b)Amendment to
			 title XVISection 1631(a)(2)(B)(xii) of such Act (42 U.S.C.
			 1383(a)(2)(B)(xii) is amended by inserting , except that, in the case of
			 an individual who is in foster care under the responsibility of a State, such
			 notice shall also be provided to the attorney or guardian ad litem appointed to
			 represent the individual pursuant to section 106(b)(2)(A)(xiii) of the Child
			 Abuse Prevention and Treatment Act and, if the individual has attained 14 years
			 of age, to the individual before the period.
			5.Management of
			 social security and supplemental security income benefits for foster
			 children
			(a)Plan for
			 achieving self-SupportSection 471(a) of the Social Security Act
			 (42 U.S.C. 671(a)), as amended by section 3(a) of this Act, is amended—
				(1)by striking
			 and at the end of paragraph (33);
				(2)by striking the
			 period at the end of paragraph (34) and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(35)provides that, with respect to each child
				in foster care under the responsibility of the State who is a recipient of
				benefits under title II or supplemental security income benefits under title
				XVI, the State agency shall develop a plan, developed specifically for the
				child, which is designed to best meet the current and future needs of the
				individual and enable the child to achieve self-support after leaving foster
				care, in accordance with the following:
							(A)(i)The plan shall set forth a strategy to
				conserve benefits not necessary for the immediate needs of the child,
				determined as provided for pursuant to clause (ii) of this subparagraph, in a
				manner that best meets the future needs and educational and employment
				interests of the child, and for the placement of any such benefits in an
				account of the type described in section 1631(a)(2)(F) of this Act, or an
				account established by the State under section 477 of this Act.
								(ii)The plan shall provide for a determination
				as to whether the child has immediate needs for which the benefits should be
				used consistent with sections 205(j)(10)(B) and 1631(a)(2)(A)(iv)(II).
								(iii)The plan shall provide for a determination
				of any additional assets to which the child may be entitled, including civil
				judgments, inheritances, or earnings, and shall provide for the assets to be
				conserved as described in clause (i) of this subparagraph.
								(iv)Any funds conserved in accordance with the
				plan shall be used to supplement and not supplant any other Federal funds or
				programs that may be available for the benefit of the child.
								(v)The plan shall provide that any assets set
				aside under the plan shall be conserved and inaccessible to the child (except
				for a use of funds described in item (aa) through (gg) of section
				1631(a)(2)(F)(ii)(II) of this Act, or for another use approved by the Secretary
				as being in the best interests of the child), and placed in the account
				described in clause (i) of this subparagraph, until the later of the date the
				child attains 18 years of age or ceases to be under the responsibility of the
				State, at which time any assets subject to the plan shall be accessible to the
				child to—
									(I)secure and maintain stable housing;
									(II)pursue educational opportunities,
				including job training, vocational training, or obtain a professional
				license;
									(III)purchase a vehicle;
									(IV)operate a business;
									(V)pay for employment-related costs,
				including the cost of uniforms, insurance, licenses, or complying with
				licensing requirements;
									(VI)pay for medical or health-related
				expenses; or
									(VII)pay for any expenses reasonably
				expected to assist the child in becoming self-sufficient.
									(B)The State agency shall—
								(i)develop and
				implement the plan in collaboration with the child (on an age-appropriate
				basis), the social worker for the child, the person acting as the
				representative payee for the child pursuant to section 205(j) or 1631(a)(2) of
				this Act, and the attorney or guardian ad litem appointed to represent the
				child pursuant to section 106(b)(2)(A)(xiii) of the Child Abuse Prevention and
				Treatment Act; and
								(ii)in developing and
				implementing the plan, make reasonable efforts to seek input from the parents
				and caretakers of the child.
								(C)(i)Within 60 days after the
				status of the child is first reviewed pursuant to section 475(5)(B), the State
				agency shall complete the plan.
								(ii)The State agency shall ensure that
				each subsequent such review of such status shall include consideration of an
				updated version of the plan and a report on the progress made in implementing
				the plan.
								(D)(i)Not later than 30 days
				before the status of the child is first reviewed pursuant to section 475(5)(B)
				of this Act after completion of the plan, the State agency shall provide a copy
				of the plan to the attorney or guardian ad litem appointed to represent the
				child pursuant to section 106(b)(2)(A)(xiii) of the Child Abuse Prevention and
				Treatment Act.
								(ii)Not later than 30 days before each
				subsequent such review, the State agency shall provide an updated copy of the
				plan to the attorney or guardian ad litem so appointed.
								(E)(i)The child may request the plan to be
				modified in a review of the status of the child pursuant to section 475(5)(B),
				in a separate hearing, or in a permanency hearing pursuant to section
				475(5)(C).
								(ii)The plan shall not be treated, in
				any administrative or judicial review proceeding, as meeting the requirements
				of this paragraph with respect to a child unless the plan is determined by the
				reviewer to be the best available means of meeting the current and future needs
				and educational and employment interests of the
				child.
								.
				(b)Provisions
			 relating to representative payees
				(1)Amendments to
			 title IISection 205(j) of such Act (42 U.S.C. 405(j)) (as
			 amended by the preceding provisions of this Act) is amended further—
					(A)by redesignating
			 paragraphs (8), (9), and (10) as paragraphs (9), (10), and (11), respectively;
			 and
					(B)by inserting after
			 paragraph (7) the following new paragraph:
						
							(8)A
				representative payee shall manage the benefits paid to the representative payee
				under paragraph (1) on behalf of an individual who is in foster care under the
				responsibility of a State, in accordance with the plan developed for the child
				pursuant to section
				471(a)(35).
							.
					(2)Amendment to
			 title XVISection 1631(a)(2) of such Act (42 U.S.C. 1383(a)(2))
			 is amended by adding at the end the following:
					
						(J)A representative payee shall manage
				the benefits paid to the representative payee under subparagraph (A)(ii) of
				this paragraph on behalf of an individual who is in foster care under the
				responsibility of a State, in accordance with the plan developed for the child
				pursuant to section
				471(a)(35).
						.
				(c)Exclusion from
			 resources under the SSI programSection 1613(a) of such Act (42
			 U.S.C. 1382b(a)) is amended—
				(1)by striking
			 and at the end of paragraph (14);
				(2)by striking the
			 period at the end of paragraph (15) and inserting ; and;
			 and
				(3)by inserting after
			 paragraph (15) the following:
					
						(16)any assets managed on behalf of an eligible
				individual in accordance with a plan developed for the individual pursuant to
				section
				471(a)(35).
						.
				6.Support and
			 maintenance furnished in cash or in kind disregarded in determining income of
			 foster children under the supplemental security income programSection 1612(a)(2)(A) of the Social Security
			 Act (42 U.S.C. 1382a(a)(2)(A)) is amended—
			(1)by striking
			 and at the end of clause (ii); and
			(2)by inserting
			 , and (iv) clause (i) shall not apply in the case of a child who is in
			 foster care under the responsibility of a State before the last
			 semicolon.
			7.Technical
			 assistance for child welfare agencies
			(a)In
			 generalOn request of a State
			 agency responsible for administering, or supervising the administration of, a
			 State program authorized by part E of title IV of the Social Security Act, the
			 Secretary of Health and Human Services shall provide the State agency with
			 technical assistance in carrying out the amendments made by this Act.
			(b)Limitations on
			 authorization of appropriationsTo carry out this section, there are
			 authorized to be appropriated $4,500,000 for fiscal year 2013, and such sums as
			 may be necessary for each of fiscal years 2014 through 2018.
			8.Effective
			 dates
			(a)In
			 generalExcept as provided in
			 subsection (b) of this section, the amendments made by this Act (other than by
			 section 3(a)) shall apply to benefits payable for months beginning after the
			 date of the enactment of this Act.
			(b)State plan
			 requirements relating to plans for achieving self-Support
				(1)In
			 generalThe amendments made by section 5(a) of this Act shall
			 take effect on the 1st day of the 1st calendar quarter beginning after the date
			 of the enactment of this Act, and shall apply to payments under part E of title
			 IV of the Social Security Act for calendar quarters beginning after such 1st
			 day.
				(2)Delay permitted
			 if State legislation requiredIf the Secretary of Health and
			 Human Services determines that State legislation (other than legislation
			 appropriating funds) is required in order for a State plan approved under part
			 E of title IV of the Social Security
			 Act to meet the additional requirements imposed by the amendments
			 made by section 5(a) of this Act, the plan shall not be regarded as failing to
			 meet any of the additional requirements before the 1st day of the 1st calendar
			 quarter beginning after the first regular session of the State legislature that
			 begins after the date of the enactment of this Act. If the State has a 2-year
			 legislative session, each year of the session is deemed to be a separate
			 regular session of the State legislature.
				
